DETAILED ACTION
Claim Objections
Claim 12, line 20 is objected to because of the following informalities:  “up-per” should be --upper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2; the language “by means of forming” is not clear as to whether this is claiming a means for forming or it is a translation term, Examiner suggests deleting the language.
The terms "in particular" in claim 1, lines 2 and 3, is a translation term which renders the claim indefinite. The term is not defined by the claim and the scope of the term is not determinable.
Claim 1 sets forth “an upper clamping jaw set (43)” in lines 8 and 9, and claim 10 sets forth “a lower clamping jaw set (44)” in line 3.  The specification, page 17, line 15 describes an “upper tool set 43” on page 17, line 15 and “a lower tool set 44” on page 
Claim 1, line 10 recites “each of the clamping jaws (5,6)”.  Line 8 sets forth “at least one clamping jaw (5)”, line 9 sets forth “several first upper clamping jaws (6A)” and line 10 sets forth “at least one second clamping jaw (6B)”.  It is not clear what “each of the clamping jaws (5,6)” are referring to since at least one clamping jaw, several first upper clamping jaws and at least one second jaw are claimed.
Claim 1, line 14 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 17 recites the limitation "the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 19 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 30 and 31 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 33 and 34 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 38 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 2 and 5 recites the limitation "the clamping jaw parts (47,49)".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 sets forth a first clamping jaw part and a second clamping jaw part.

Claim 8 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the individual lengths" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the thus composed sum" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the maximum" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the clamping length" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the numbers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, line 3; the language “by means of forming” is not clear as to whether this is claiming a means for forming or it is a translation term, Examiner suggests deleting the language.
In claim 12, line 4, the terms "in particular" (2 occurrences), is a translation term which renders the claim indefinite. The term is not defined by the claim and the scope of the term is not determinable.

Claim 12, line 17 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 17 recites the limitation "the longitudinal dimension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 22 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 31-32 recites the limitation "the direction of the longitudinal extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, lines 2 and 5 recites the limitation "the clamping jaw parts (47,49)".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 sets forth a first clamping jaw part and a second clamping jaw part.
Claim 18 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the individual lengths" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the thus composed sum" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the maximum" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the clamping length" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bending unit” in claim 1, line 25 and claim 12, line 28.  The specification describes bending unit 35 also referred to as a bevel unit or forming 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeandeaud (6,227,028).  Jeandeaud discloses a method and apparatus for bending workpieces in a bending brake machine (Fig. 1; col. 3, lines 28-32) comprising a fixed machine frame (2), a fixed lower clamping beam (top of table 2; Fig. .
Regarding claims 1 and 12,the claims are claiming limitations of a bending edge (45), a first partial bending edge (53) and a second partial bending edge (54) which in Figure 3 is shown to be lengths, comprising a bending edge (45), a first partial bending edge (53) and a second partial bending edge (54).  Jeandeaud discloses (Fig. 7) a full longitudinal length of a bending edge from left horn (36) to right horn (37) which is a bending edge length, in Fig. 8 a first partial bending length (where 18 and 19 are pointing) and a second partial bending edge (center bending length between left horn 36 and right horn 37) and Jeandeaud discloses (col. 4, lines 60-65) that the bending edge length and partial bending edge lengths are varied as desired to bend workpieces of a given width.

Regarding claims 5 and 15, Jeandeaud discloses that in a narrow jaw configuration (Fig. 10) a first clamping jaw part (36) and a second clamping jaw part (37) having left and right horn point projections are provided at both ends of a base body.
Regarding claims 6 and 16, at least one second upper clamping jaw (18) is arranged in a stationary position on the clamping beam (20) wherein the stationary position is a left side of the clamping beam (Fig. 8).  
Regarding claims 7 and 17, at least one second upper clamping jaw (18) is arranged in a center portion (Figs. 9 and 10) of the clamping jaw set.
Regarding claims 8,9 and 18, Jeandeaud discloses selected numbers of first clamping jaws (19,28) and second clamping jaw parts (18) which are arranged to provide different individual lengths to a maximum longitudinal extension (Fig. 7), shorter longitudinal extensions (Figs. 8 and 9) and a shortest length (Fig. 10) wherein individual clamping jaws are selected in numbers and desired lengths (col. 5, lines 1-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeandeaud in view of Aigner et al. (9,623,464).  Jeandeaud does not disclose that the lower clamping jaw is comprised of a die set having first and second clamping jaws. Aigner teaches a press brake (Fig. 1) for bending sheet metal (2) wherein a plurality of clamping tool parts (5) are provided on upper and lower clamping beams to engage the sheet metal.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the lower clamping jaw of Jeandeaud to have multiple jaw parts as taught by Aigner in order to adjust a length of the upper and lower clamping tools as is known in the press brake art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725